

114 HR 6357 IH: To amend the Internal Revenue Code of 1986 to extend for two years the credit for alternative fuel vehicle refueling property.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6357IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for two years the credit for alternative fuel
			 vehicle refueling property.
	
		1.Extension of credit for alternative fuel vehicle refueling property
 (a)In generalSubsection (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016.
			